Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 8 (35 USC §112(a) rejections) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has reiterated the basis for 112(a) rejections for claim 8.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for insulating element and a trapping material, does not reasonably provide enablement for an insulating element and a capturing material in a single embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Applicant’s originally filed specification has support for the void is a trench 121 formed in the substrate and forming an oxide film 123 in one embodiment (figs. 9A-10B) and [0090] Subsequently, a predetermined heat treatment is performed on the low dielectric constant film 120 in which the trenches 121 are buried with the polyureas 122, so that the polyureas 122 are desorbed from an upper surface of the low dielectric constant film 120 and upper portions of the trenches 121, as illustrated in FIG. 9C. 
Therefore, the desorbtion occurs from an upper surface of the low dielectric constant film 120 and upper portions of the trenches 121, not through the oxide film formed on an inner wall of a via hole in the low dielectric constant film.




Therefore, applicant’s originally filed specification is not enabling for “forming an oxide film on an inner wall of a via hole in the low dielectric constant film in which the void is buried; desorbing a depolymerized polymer obtained by depolymerizing the polymer from the void through the oxide film” wherein “the void is a trench formed in the substrate” in the same embodiment.
If applicant feels this is incorrect, applicant is welcomed to contact the examiner on where in the application that is enabling for the above cited limitations in the same embodiment.


Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893